DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to explicitly point out how the catch 24 is able to move from its Fig 4 position to its Fig 6 arresting position as described in the specification paragraph 36.  The sliding guide is shown in the figures but is not explicitly addressed with a reference character nor identified in the figures with a line drawn from its reference character.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
Biasing springs referred to by multiple reference characters “70, 50, 96” with no other distinction.
Para 36 fails to disclose how nose 46 of catch 24 engages arresting edge 48 as rotary member 22 reaches the closing rotational position depicted in Fig 6.  
Para 39-reference character “66” used to refer to both positioning element and positioning lever.
Para 40-reference character “66” used to refer to locking slider previously referred to as “16”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the sliding guide and its necessary functionality in releasing the movably arranged catch by an overlifting rotational movement of the rotary member 
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are those which allow the first blocking arrangement of the locking member to be displaced by movement of the rotary member out of the clamping rotational position in the direction towards the closing rotational position.  
Regarding claim 2, the language “can be clamped” in line three of the claim makes it unclear if the first blocking arrangement is required to be clamped between the rotary member and an abutment structure.  For purposes of examination, the examiner will interpret the clamping to be required.  
Regarding claim 4, it is unclear what the claim is requiring when the rotary member, a physical latch component, is to be smaller by a multiple of an angle when compared to an unknown.  For purposes of examination, the examiner will interpret the claim, similarly as stated in specification paragraph 11, to require the rotation angle between the clamping rotational position and the closing rotational position of the rotary member be smaller by a multiple of the rotation angle between the clamping rotational position and the closing rotational positional of the rotary member, than the rotation angle between the clamping rotational position and the release rotational position of the rotary member.  
Regarding claim 8, the language “also  in its” in line two of the claim makes it unclear whether the rotary member required to hold the closure member in the clamping rotational position.  For purposes of examination, the examiner will interpret the holding to be required.  
Regarding claim 9, the language “is subjected or can be subjected” in lines two and three of the claim makes it unclear if the locking member in the locking position is required to be subjected to the action of a spring bias towards its unlocking position.  For purposes of examination, the examiner will interpret the spring bias to be required.  
Regarding claim 10, the language “can be adjusted” in line two of the claim, “can be transferred” in line three of the claim, and “can be returned” in line six of the claim makes it unclear if the positioning element’s position is required to be adjusted by the locking activator; the locking member is required to be transferred against a restoring spring force into the locking position by means of carrier coupling with the positioning element; and whether the locking member is required to be returned when uncoupled.  For purposes of examination, the examiner will interpret the adjustment, transfer, and return to be required.  
Regarding claim 17, the language “can be lifted” in line five of the claim makes it unclear if the catch is required to be lifted out of arresting engagement with the rotary member by striking a stop arrangement.  For purposes of examination, the examiner will interpret the lifting to be required.  
Regarding claim 18, the language “can be lifted” in line five of the claim makes it unclear if the catch is required to be lifted out of arresting engagement with the rotary member by striking a stop arrangement.  For purposes of examination, the examiner will interpret the lifting to be required.  
Claims 3, 5 - 7, 11 - 16, 19, and 20 are rejected due to their dependency on rejected claims.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiesl, DE 102007033451 (hereinafter Spiesl).
Regarding claim 1, Spiesl teaches a door latch for an electrical domestic appliance, the door latch comprising: a rotary member (20) which is arranged to be rotationally movable in a rotation plane between a closing rotational position and a release rotational position (Figs 3b, 2b) wherein the rotary member is spring-biased in the direction towards the release rotational position (para 25) and which, in the closing rotational position, holds a closure member (34) in order to keep a door of the domestic appliance closed and, in the release rotational position, releases the closure member in order for the door to open (Fig 2b, para 26); a movably arranged catch for arresting engagement (24, para 26), which is releasable by an overlifting rotational movement of the rotary member, with the rotary member in its closing rotational position (para 28); and a locking assembly having a locking member (74), which is arranged to be movable between an unlocking position and a locking position (para 38), for blocking at least one movable component of the door latch when the door is closed (para 38), wherein the locking member in its locking position blocks the rotary member against rotation out of the closing rotational position into the release rotational position (para 38) and in the unlocking position permits such rotation of the rotary member (para 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spies, DE 102007033451 (hereinafter Spiesl), in view of Dirnberger et al., DE 102015002538 (hereinafter Dirnberger).
Regarding claim 13, Spiesl teaches the door latch according to claim 1.
Spiesl does not teach wherein the locking member is arranged to be movable transversely to the rotation plane of the rotary member at least in an end portion of its movement path that includes the locking position.
Dirnberger teaches it is known in the appliance latch art wherein the locking member (124) is arranged to be movable transversely (126) to the rotation plane of the rotary member (104) at least in an end portion of its movement path that includes the locking position (Figs 8 & 5, as viewed from the rotary member or position of the rotary member towards 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiesl’s locking mechanism to operate from Dirnberger’s different direction.  By changing the direction of operation, the size and shape of the latch assembly can be changed thereby allowing the assembly to meet more customer fit and form requirements.  
Regarding claim 14, Spiesl teaches the door latch according to claim 1.  
Spiesl does not teach wherein the locking member is arranged to be movable perpendicularly to the rotation plane of the rotary member at least in an end portion of its movement path that includes the locking position. 
Dirnberger teaches it is known in the appliance latch art wherein the locking member is arranged to be movable perpendicularly (126) to the rotation plane of the rotary member at least in an end portion of its movement path that includes the locking position (Figs 8 & 5, as viewed from the rotary member or position of the rotary member towards 124). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiesl’s locking mechanism to operate from Dirnberger’s different direction.  By changing the direction of operation, the size and shape of the latch assembly is changed thereby allowing the assembly to meet more customer fit and form requirements.  
Regarding claim 15, Spiesl teaches the door latch according to claim 1.
Spiesl does not teach wherein the locking member is in the form of a locking slider which is arranged to be linearly movable in a sliding direction perpendicular to the rotation plane of the rotary member.
Dirnberger teaches it is known in the appliance latch art wherein the locking member is in the form of a locking slider (124) which is arranged to be linearly movable (126) in a sliding direction perpendicular to the rotation plane of the rotary member (Figs 8 & 5, as viewed from the rotary member or position of the rotary member towards 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiesl’s locking mechanism to .  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiesl, DE 102007033451 (hereinafter Spiesl), in view of Dirnberger et al., DE 102007009539 (hereinafter Dirnberger).
Regarding claim 19, Spiesl teaches the door latch according to claim 1.  
Spiesl does not teach comprising an opening assembly having an opening actuator and an actuating element, movable by activation of the opening actuator, for acting on the catch in order to lift it out of arresting engagement with the rotary member.
Dirnberger teaches it is known in the appliance latch art for an opening assembly having an opening actuator (96) and an actuating element (94), movable by activation of the opening actuator, for acting on the catch (20, via 100-22-52) in order to lift it out of arresting engagement with the rotary member(18; Fig 2b; paras 37, 40, 48, 57, 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiesl’s latch assembly to have Dirnberger’s opening mechanism.  Doing so would increase the operational capabilities of the latch to meet additional customer functional requirements.  
Regarding claim 20, Spiesl in view of Dirnberger teaches the door latch according to claim 19 wherein the opening actuator is an electromagnetic actuator (Dirnberger 96).
Allowable Subject Matter
Claims 2-12, 16, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, it is not known in the appliance latch art for the locking member to be releasable by a rotational movement of the rotary member out of the clamping rotational position in the direction towards the closing rotational position.  
Regarding claim 16, it is not known in the appliance latch art for the locking member to block the catch.
Regarding claim 17, it is not known in the appliance latch art for a locking member’s stop arrangement to strike the catch.
Regarding claim 18, it is not known in the appliance latch art for a locking member’s stop arrangement to strike the catch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauriedl, US PGPub 20120119522, teaches a door latch for an electrical household appliance with a spring biased structure.
Chu et al., WO 20100056062, teaches a home bar locking device with a rotary member and pawl.
Colucci et al., US PGPub 20160138809, teaches a door lock device actuator driven locking member.
Dirnberger, US PGPub 20030197387, teaches a door lock with a rotary member and catch.
Dirnberger, DE 3919458, teaches door locking mechanism for laundry dryers with spring tensioned pawl.
Elick, US 6390518, teaches a latching mechanism for an appliance door with a latch bracket.
Harrer et al., EP 878576, teaches an electrical appliance door lock with a sliding lock member.
Hyeon, KR 888167, teaches an open and close unit for home bar door of a refrigerator with a carrier mounted rotary member.
Kim et al., US 9273425, teaches an apparatus for treating laundry and method for controlling the same with motor driven lever.
Kim et al., KR 20110044034, teaches a latching assembly for a door with a pawl and locking actuator.
Kwak, KR 200416692, teaches a door-latching unit for an electrical product that has a carrier mounted rotary member.
Miller, WO 2016126675, teaches a mechanical override of an electronic lock with spring biased locking member.
Mueller et al., US PGPub 20070108777, teaches a lock for a household appliance an actuator and locking member.
Onofrio, US PGPub 20110057460, teaches a device for locking the porthole door of washing and drying machines with an actuator and a locking member.
Promutico, WO 2012123980, teaches a door lock device with an opening button that has pivoting and sliding locking members.
Rocchitelli, US PGPub 20130127181, teaches a push-pull closing device with a locking member and spring bias.
Suh et al., US 8459705, teaches a door lock apparatus a rotary member and bias springs.
Thoene et al., EP 2159358, teaches a tumbler for a component such as a flap or door which has a biased actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2021